IN THE COMMONWEALTH COURT OF PENNSYLVANIA

City of Bethlehem                               :
                                                :
                      v.                        :
                                                :
Alvin S. Kanofsky,                              :   No. 1502 C.D. 2016
                              Appellant         :   Submitted: February 10, 2017


BEFORE:        HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE JOSEPH M. COSGROVE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                         FILED: May 17, 2017

               Alan S. Kanofsky (Kanofsky) appeals pro se from the Northampton
County Common Pleas Court’s (trial court) August 30, 2016 order granting the City
of Bethlehem’s (City) Motion for Judgment for Want of Sufficient Affidavit of
Defense (Motion) and entering judgment in favor of the City and against Kanofsky,
in the amount of $3,122.10, plus interest accruing at a rate of 10% per annum on the
principal balance of $2,256.91, dating from April 29, 2016 and denying Kanofsky’s
Counter Complaint. The sole issue before the Court is whether Kanofsky raised any
cognizable claims in his Affidavit of Defense.1 After review, we affirm.
               Kanofsky owns property located at 30 East Third Street, Bethlehem,
Pennsylvania (Property). On April 29, 2016, the City filed a tax claim against the
Property for delinquent 2015 real estate taxes. On May 23, 2016, the City filed a
Writ of Scire Facias against Kanofsky to reduce the tax claim to judgment. On June

       1
         Kanofsky’s “Questions Asked” listed in his brief includes eight questions, none of which
appear to present issues with regard to his Affidavit of Defense. Kanofsky Br. at 4. However, since
Kanofsky is appealing from the trial court’s order granting the City’s Motion, the sufficiency of his
Affidavit of Defense is the only issue before the Court.
13, 2016, Kanofsky filed a pro se “Brief in Response to [the City’s] Notice of Real
Estate Lien on [the Property]” (Response Brief), and a “Counter Complaint” which
the trial court treated as an Affidavit of Defense and an improper filing, respectively.
Reproduced Record (R.R.) at 25, 27. On August 3, 2016, the City filed its Motion.
On August 30, 2016, the trial court granted the City’s Motion and entered judgment
in the City’s favor. Kanofsky appealed to this Court.2
               On September 14, 2016, the trial court issued an order directing
Kanofsky to file a Pennsylvania Rule of Appellate Procedure (Rule) 1925(b)
statement of errors complained of on appeal (Rule 1925(b) Statement). Kanofsky
filed his Rule 1925(b) Statement on October 5, 2016. On October 26, 2016, the trial
court filed its opinion, wherein it held that Kanofsky “ha[d] failed to raise any
cognizable claims on appeal” and dismissed the appeal. Trial Ct. Op. at 1.
               Initially, our Supreme Court has explained:

               Our jurisprudence is clear and well-settled, and firmly
               establishes that: Rule 1925(b) sets out a simple bright-line
               rule, which obligates an appellant to file and serve a Rule
               1925(b) [S]tatement, when so ordered; any issues not
               raised in a Rule 1925(b) [S]tatement will be deemed
               waived; the courts lack the authority to countenance
               deviations from [Rule 1925(b)’s] terms; [Rule 1925(b)’s]
               provisions are not subject to ad hoc exceptions or selective
               enforcement; appellants and their counsel are responsible

       2
           “In ruling on the sufficiency of the affidavit, we are aware that the only documents
properly before the court are the writ of scire facias, the affidavit of defense, and the replies
thereto.” Gen. Mun. Auth. of Borough of Harvey’s Lake v. Yuhas, 572 A.2d 1291, 1294 n.1 (Pa.
Super. 1990). Because the trial court could only review the pleadings, we will review the trial
court’s order granting the City’s Motion as we would an order granting a motion for judgment on
the pleadings. See W. Clinton Cnty. Mun. Auth. v. Estate of Rosamilia, 826 A.2d 52, 56-57 (Pa.
Cmwlth. 2003) (“Where a judgment for insufficient affidavit of defense is sought,” “the procedure
followed is analogous to a motion for judgment on the pleadings.”). “Our review of a trial court’s
decision granting a motion for judgment on the pleadings considers whether the court committed an
error of law or whether unresolved questions of material fact remain outstanding.” Pfister v. City of
Phila., 963 A.2d 593, 596 n.7 (Pa. Cmwlth. 2009).


                                                 2
               for complying with [Rule 1925(b)’s] requirements; Rule
               1925[(b)] violations may be raised by the appellate court
               sua sponte, and the Rule applies notwithstanding an
               appellee’s request not to enforce it[.] . . . We yet again
               repeat the principle first stated in [Commonwealth v.] Lord[,
               719 A.2d 306 (Pa. 1998),] that must be applied here: ‘[I]n
               order to preserve their claims for appellate review,
               [a]ppellants must comply whenever the trial court orders
               them to file a [Rule 1925(b) Statement]. Any issues not
               raised in a [Rule] 1925(b) [S]tatement will be deemed
               waived.’ [Id.] at 309.

Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011) (emphasis added). Kanofsky set
forth 12 issues in his Rule 1925(b) Statement. See Kanofsky Rule 1925(b) Statement
at 1-2. However, none of them are related to the sufficiency of his Affidavit of
Defense, which was the only cognizable issue before the trial court. Accordingly, the
trial court properly dismissed Kanofsky’s appeal.
               Moreover, the eight issues Kanofsky raised in his brief to this Court are
not included in, nor can they be inferred or subsumed by, the issues raised in his Rule
1925(b) Statement. “Issues not included in the [1925(b)] Statement and/or not raised
in accordance with the provisions of [Rule 1925](b)(4) are waived.”            Pa.R.A.P.
1925(b)(4)(vii).
               Notwithstanding, pursuant to Section 19 of what is commonly referred to
as the Municipal Claims and Tax Liens Act (MCTLA):3

               Judgment for want of affidavit of defense; assessment of
               damages; rule for judgment; replication
               If no affidavit of defense be filed within the time
               designated, judgment may be entered and damages assessed
               by the prothonotary by default, for want thereof. . . .
               If an affidavit of defense be filed, a rule may be taken
               for judgment for want of sufficient affidavit of defense,
               or for so much of the claim as is insufficiently denied, with
               leave to proceed for the residue.

      3
          Act of May 16, 1923, P.L. 207, as amended, 53 P.S. § 7271.
                                                3
             The defendant may, by rule, require the plaintiff to reply,
             under oath or affirmation, to the statements set forth in the
             affidavit of defense, and after the replication has been filed
             may move for judgment on the whole record.
53 P.S. § 7271 (emphasis added).
             Where a judgment for insufficient affidavit of defense is
             sought, the averments in the affidavit of defense are taken
             as true. Scranton v. Levers, . . . 49 A. 980 ([Pa.] 1901).
             The court may not go outside the case as presented by the
             pleadings for the purpose of considering extraneous facts,
             either in support of or against the line of defense disclosed
             by the affidavit. Allegheny v. McCaffrey, . . . 18 A. 1001
             ([Pa.] 1890). In this regard, the procedure followed is
             analogous to a motion for judgment on the pleadings.
             [Pennsylvania Rule of Civil Procedure (]Pa.R.C.P.[) No.]
             1034.

W. Clinton Cnty. Mun. Auth. 826 A.2d 52, 56-57 (Pa. Cmwlth. 2003). “An affidavit
of defense to a scire facias sur municipal lien claim must be certain and definite.
See Phila[.] v. Baker, . . . 21 A. 238 ([Pa.] 1891); Pittsburgh v. MacConnell, . . . 18
A. 645 ([Pa.] 1889); Erie City v. Butler, . . . 14 A. 153 ([Pa.] 1888); Stroud v. The
City of Phila[.], 61 Pa. 255 (1869).” Borough of Fairview v. Property Located at Tax
Index No. 48-67-4, 453 A.2d 728, 730 n.3 (Pa. Cmwlth. 1982) (emphasis added).
             Here, the portion of Kanofsky’s Response Brief treated as his Affidavit
of Defense contains 18 allegations, none of which relate to whether Kanofsky is in
fact delinquent on the Property’s real estate taxes, and/or whether the delinquent
taxes are valid or accurate.    Further, with respect to the portion of Kanofsky’s
Response Brief entitled “Counter Complaint”:

             Where, as here, the legislature provides for a specific,
             detailed and exclusive method for the disposition of a
             particular dispute, a party seeking relief must adhere to such
             statutory method. The Act [does not] provide[] for [a
             Counter Complaint]. Hence, [Kanofsky] must raise any
             defenses to the [City’s] claim in the scire facias
             proceeding[, i.e., in his Affidavit of Defense] and cannot
             [file a Counter Complaint].
                                           4
N. Coventry Twp. v. Tripodi, 64 A.3d 1128, 1133 (Pa. Cmwlth. 2013) (citations
omitted). Assuming Kanofsky’s Counter Complaint was part of his Affidavit of
Defense (as it was included within the same document), it contained nine allegations,
none of which pertain to the Property’s delinquent taxes. See Kanofsky’s Counter
Complaint.
             Because Kanofsky’s Affidavit of Defense contains no allegations
relevant to the existence, validity or accuracy of the Property’s delinquent taxes, the
trial court properly determined there were no “unresolved questions of material
fact[.]”   Pfister v. City of Phila., 963 A.2d 593, 596 n.7 (Pa. Cmwlth. 2009).
Accordingly, the trial court properly granted the City’s Motion and entered judgment
in the City’s favor and against Kanofsky.
             For all of the above reasons, the trial court’s order is affirmed.


                                        ___________________________
                                        ANNE E. COVEY, Judge




                                            5
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Bethlehem                       :
                                        :
                     v.                 :
                                        :
Alvin S. Kanofsky,                      :   No. 1502 C.D. 2016
                          Appellant     :



                                      ORDER

            AND NOW, this 17th day of May, 2017, the Northampton County
Common Pleas Court’s August 30, 2016 order is affirmed.


                                      ___________________________
                                      ANNE E. COVEY, Judge